DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/29/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the liquid crystal layer interposed between polarizer layers of Claim 24 lines 2-3, the electrodes of Claim 26 lines 2-3, the sensor of Claim 29 lines 3-5, and the light-emitting component configured to output text through the electrically adjustable light modulator of Claim 36 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 31 and 32 are objected to because of the following informalities: 
Claim 31 lines 2-3 “electrically adjustable light modulator layer” should be --electrically adjustable light modulator--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claim 29, lines 3-5 recite the limitation “a sensor configured to determine a location of the vehicle body, wherein a size of the symbol is configured to be adjusted based on the location of the vehicle body”.  The Specification and Drawings as originally filed do not disclose or show a sensor configured to determine a location of the vehicle body and the symbol size being configured to be adjusted based on the location.  The examiner notes that the Specification discusses in paragraph 35 sensors [20] for gathering information on the operating environment of the vehicle including light-based sensors, but does not discuss sensors determining a location of the vehicle body, particularly one which provides information that allows a size of the symbol to be configured to be adjusted based on the location information of the vehicle body.  Furthermore, sensors are discussed in paragraph 41 pertaining to wireless information sharing with sensors embedded along a roadway, road condition information, in paragraph 42 pertaining to user input and other input from a device [26] or a remote source, the vehicle may determine actions to take in supplying output and otherwise controlling the operation of the vehicle, in paragraph 43 that control circuitry may control the steering, braking, and acceleration functions and other functions of the vehicle in response to sensor information, and in paragraphs 54 and 55 that light-based devices may be used to produce braking indicators varying as a function of sensor inputs.  However, nowhere in the Specification is a sensor determining a location of the vehicle body discussed.  Furthermore, control of a size of the symbol based on the location of the vehicle body is not discussed.  The examiner notes that in paragraph 66 pertaining to the elected species, the size, shape, color, and movement of a turn signal can be adjusted depending on the current geographic location of the vehicle, but any required components for controlling such symbol size, are not discussed, including any sensor capable of determining such information and connection between the sensor and any components required for controlling the size, and how such size is controlled.  Therefore, such limitations constitute new matter.
With regards to Claim 36, lines 1-3 recite the limitation “the light-emitting component is configured to output text through the electrically adjustable light modulator”.  The Specification and Drawings as originally filed do not disclose or show how the light-emitting component of elected Species F is configured to output text, particularly what structure or arrangement of the configuration of the light-emitting component allows the text to be formed and outputted through the electrically adjustable light modulator.  Therefore, such limitation constitutes new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 26-28 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 26 and claims depending therefrom, Claim 26, lines 1-3 recite the limitation “the electrically adjustable light modulator comprises electrodes that are patterned to form the symbol”.  It is unclear as to how the electrodes are patterned (emphasis provided by examiner for clarity), particularly whether an additional structure is required for the “patterned” electrodes (e.g., a layer comprising a pattern is disposed on the electrodes), a structure of the electrodes is further defined (e.g., the electrode surface itself has a pattern), or whether the arrangement or shape of the electrodes is intended (e.g. the electrodes are disposed in a pattern forming the shape of the symbol).  For the purpose of examination, the examiner understands this limitation such that the electrically adjustable light modulator includes electrodes which form the shape of the symbol.  The applicant is encouraged to clarify in the claim language the intended patterning of the electrodes.
With regards to Claim 36, lines 1-3 recite the limitation “the light-emitting component is configured to output text through the electrically adjustable light modulator”.  It is unclear as to how the light-emitting component is configured to output text, particularly since a light-emitting component is typically understood to emit light but light-emitting components typically do not form text which can be output through an electrically adjustable light modulator.  Therefore, it is unclear as to how the text is formed, particularly the structure of the light-emitting component utilized to form text and whether an additional component in addition to the light-emitting component is required to form the text (and thereby the text is not formed by the light-emitting component but by the additional component).  Due to the unclear nature of the required structure of this limitation and therefore the intended scope of the claim, this claim has not been further treated on the merits.  The applicant is encouraged to review the references discussed below in the Prior Art Referral section regarding the formation of text in a vehicular lamp, and to clarify in the claim language the intended scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16, 22, 23, 30, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricard (FR 2605086; please see the translation attached to the Office Action mailed 8/29/2022 for reference to pages).
With regards to Claim 16, Ricard discloses a vehicle, comprising: a vehicle body [17] (see middle of page 3 and Figure 1) having an opening (see Figure 1) and having a first appearance (the examiner notes the vehicle body [17] will substantially have a first appearance because as a vehicle body it will be visible and therefore substantially have an appearance); an electrically adjustable light modulator [16] that fills the opening (see middle of page 3 and Figure 1), wherein the electrically adjustable light modulator [16] is operable in a transparent state and an opaque state (see bottom of page 4), wherein the electrically adjustable light modulator [16] has a second appearance that matches the first appearance when the electrically adjustable light modulator [16] is in the opaque state (see top of page 2, bottom half of page 3); and a light-emitting component [12] (see top half of page 3 and Figure 1) that emits light through the electrically adjustable light modulator [16] when the electrically adjustable light modulator [16] is in the transparent state.

With regards to Claim 22, Ricard discloses the vehicle as discussed above with regards to Claim 16.
Ricard further discloses the light-emitting component [12] is configured to be off when the electrically adjustable light modulator [16] is in the opaque state (see bottom of page 3; the voltage source [18] is controlled so as to bring the material of the electrically adjustable light modulator [16] into its opaque state as soon as the light-emitting component [12] goes out, and vice versa).

With regards to Claim 23, Ricard discloses the vehicle as discussed above with regards to Claim 16.
Ricard further discloses the electrically adjustable light modulator [16] comprises an electrochromic layer [163] (see middle and bottom of page 3 and Figure 2).

With regards to Claim 30, Ricard discloses a vehicle, comprising: a vehicle body [17] (see middle of page 3 and Figure 1) having an opening (see Figure 1); an electrically adjustable light modulator [16] in the opening (see middle of page 3 and Figure 1), wherein the electrically adjustable light modulator [16] is operable in a transparent state and an opaque state (see bottom of page 4); and a light-emitting component [12] (see top half of page 3 and Figure 1) configured to emit light through the electrically adjustable light modulator [16] when the electrically adjustable light modulator [16] is in the transparent state, wherein the light-emitting component [12] is configured to be off when the electrically adjustable light modulator [16] is in the opaque state (see bottom of page 3; the voltage source [18] is controlled so as to bring the material of the electrically adjustable light modulator [16] into its opaque state as soon as the light-emitting component [12] goes out, and vice versa).

With regards to Claim 33, Ricard discloses the vehicle as discussed above with regards to Claim 30.
Ricard further discloses a collimating mirror [14] that reflects light form the light-emitting component [12] through the electrically adjustable light modulator [16] (see middle of page 3 and Figure 1; the mirror [14] is substantially a collimating mirror).

With regards to Claim 35, Ricard discloses the vehicle as discussed above with regards to Claim 30.
Ricard further discloses the vehicle body [17] has a region with a first curvature (see Figure 1), the opening is in the first region (see Figure 1), and the electrically adjustable light modulator has a second curvature that matches the first curvature (see Figure 1; one of ordinary skill in the art would appreciate that the electrically adjustable light modulator [16] has a shape in profile which substantially aligns with and continues the curvature of the vehicle body in the region between portions of the vehicle body [17] above and below the electrically adjustable light modulator [16]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Strazzanti (US 2003/0206418).
With regards to Claim 16, Strazzanti discloses a vehicle (see paragraph 5), comprising: a vehicle body having an opening (comprising the opening into which the body [100] is substantially inserted, see paragraph 26 and Figures 6a-6d and 8); an electrically adjustable light modulator (comprising the modulator formed by portions [108,110a,110b,110c,110d,110e,110f,110g] as seen in Figure 1, see paragraph 27) that fills the opening (see Figure 1), wherein the electrically adjustable light modulator is operable in a transparent state and an opaque state (see paragraphs 39 and 41 and Figures 3a-3m); and a light-emitting component [102] that emits light through the electrically adjustable light modulator when the electrically adjustable light modulator is in the transparent state (see paragraphs 28 and 41 and Figure 1).
Strazzanti does not explicitly disclose the vehicle body has a first appearance and wherein the electrically adjustable light modulator has a second appearance that matches the first appearance when the electrically adjustable light modulator is in the opaque state.  However, Strazzanti does disclose a state in which the electrically adjustable light modulator may be colored, colorless, completely light transmissive, or colored opaque for cosmetic purposes (see Strazzanti paragraphs 40 and 41).  Therefore, one of ordinary skill in the art could choose the color appearance of the electrically adjustable light modulator in the opaque state such that the appearance of the electrically adjustable light modulator in the opaque state matches the appearance of the vehicle body in order to provide a particular cosmetic appearance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the appearance of the electrically adjustable light modulator in the opaque state of Strazzanti such that the vehicle body has a first appearance and wherein the electrically adjustable light modulator has a second appearance that matches the first appearance when the electrically adjustable light modulator is in the opaque state.  One would have been motivated to do so in order to provide a particular cosmetic appearance (see paragraph 41).

With regards to Claim 17, Strazzanti discloses the vehicle as discussed above with regards to Claim 16.
Strazzanti further discloses the light-emitting component [102] is configured to display a symbol through the electrically adjustable light modulator (see paragraphs 40-45 and Figures 3a-3m; the light-emitting component [102] emits light which passes through transparent portions of the electrically adjustable light modulator and is blocked by substantially opaque portions of the electrically adjustable light modulator in order to form a display symbolically indicating a vehicle intention such as a turn signal, thereby substantially the light-emitting component [102] is substantially configured to display a symbol through the electrically adjustable light modulator).

With regards to Claim 18, Strazzanti discloses the vehicle as discussed above with regards to Claim 17.
Strazzanti further discloses the symbol is selected from the group consisting of: a hazard warning, a turn signal, and a stop sign (see paragraphs 43 and 44 Figure 3l; the symbol displayed is a turn signal).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Strazzanti (US 2003/0206418) in view of Pan (US 2008/0198372).
With regards to Claim 24, Strazzanti discloses the vehicle as discussed above with regards to Claim 16.
Strazzanti further discloses the electrically adjustable light modulator comprises a liquid crystal layer (see paragraph 32) and a polarizer layer (see paragraph ).
Strazzanti does not explicitly disclose the liquid crystal layer is interposed between polarizer layers
Pan teaches the electrically adjustable light modulator comprises a liquid crystal layer [325] interposed between polarizer layers [321,322] (see paragraph 17 and Figure 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrically adjustable light modulator of Strazzanti to include the liquid crystal layer is interposed between polarizer layers as taught by Pan.  One would have been motivated to do so in order to provide an intended output of light through the electrically adjustable light modulator.

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Albou et al. (US 2017/0305332).
With regards to Claim 25, Albou et al. discloses a vehicle, comprising: a vehicle body (see Figure 1); an electrically adjustable light modulator (see paragraph 60), wherein the electrically adjustable light modulator is adjustable between a transparent state and an opaque state (see paragraphs 18, 19, and 60; the electrically adjustable light modulator may be a screen of liquid crystal, which is substantially adjustable between a transparent state and an opaque state, and can be dynamically activated to show a condition or signal), and the electrically adjustable light modulator comprises a patterned region that forms a symbol (see paragraphs 52 and 53 and Figures 1, 2, and 4A-4E); and a light-emitting component that emits light through the electrically adjustable light modulator (see paragraph 7). 
Albou et al. does not explicitly disclose the vehicle body having an opening and the electrically adjustable light modulator in the opening.  However, Albou et al. does disclose the vehicle body includes a signal light situated in the rear of the vehicle (see Albou et al. paragraph 2 and Figure 1), and that the light beam from the signal light includes an area having the electrically adjustable light modulator forming a display zone (see Albou et al. paragraphs 7, 26, and 60, and Figure 2).  Therefore, one of ordinary skill in the art would be able to include an opening in the vehicle body with the electrically adjustable light modulator in the opening in order to form a signal light on the vehicle and house the display zone.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Albou et al. to include the vehicle body has an opening and the electrically adjustable light modulator is in the opening.  One would have been motivated to do so in order to form a signal light on the vehicle and house the display zone (see Albou et al. paragraphs 2, 7, 26, and 60).

With regards to Claim 26, Albou et al. discloses the vehicle as discussed above with regards to Claim 25.
Albou et al. further discloses the electrically adjustable light modulator comprises electrodes that are patterned to form the symbol (see paragraphs 60 and 51 and Figures 4A_4E; the electrically adjustable light modulator is a liquid crystal display, which substantially includes electrodes, and which will form the symbol in the display zone).

With regards to Claim 27, Albou et al. discloses the vehicle as discussed above with regards to Claim 26.
Albou et al. further discloses the symbol is an arrow (see paragraph 52 and Figure 4A).

With regards to Claim 28, Albou et al. discloses the vehicle as discussed above with regards to Claim 26.
Albou et al. does not explicitly disclose the symbol is a stop sign symbol.  However, Albou et al. does disclose the symbol may be one of a variety of signals and symbols to alert other drivers about hazards, conditions, or other safety information (see, e.g., Albou et al. paragraphs 51-54 and Figures 1, 2, and 4A-4E), and the signaling function implemented with the symbol is a brake light function (see Albou et al. paragraph 43).  Furthermore, the examiner notes that drivers are aware of the usage of a stop sign symbol to indicate vehicular stopping.  Therefore, one of ordinary skill in the art would be able to form the symbol of Albou et al. in a stop sign symbol in order to alert other drivers of a stopping.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the symbol of Albou al. to include a stop sign symbol.  One would have been motivated to do so in order to alert other drivers of a stopping (see Albou et al. paragraphs 51-54 and 43).

With regards to Claim 29, Albou et al. discloses the vehicle as discussed above with regards to Claim 26.
Albou et al. further discloses a sensor configured to determine a location of the vehicle body (see paragraph 55).
Albou et al. does not explicitly disclose a size of the symbol is configured to be adjusted based on the location of the vehicle body.  However, Albou et al. does disclose utilizing a sensor such as a GPS connected to a control unit which controls operation of the displayed symbol, and parameters (see Albou et al. paragraph 55), and the size of the symbol can be altered in size based on at least a parameter determined between the vehicle body and another vehicle (see Albou et al. paragraph 54).  Therefore, one of ordinary skill in the art would be able to configure the size of the symbol to be adjusted based on the location of the vehicle body in order to display dynamically information pertaining to the distance of a nearby vehicle to ensure safe following distance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the symbol of Albou et al. to be configured to be adjusted based on location of the vehicle body.  One would have been motivated to do so in order to display dynamically information pertaining to the distance of a nearby vehicle to ensure safe following distance (see Albou et al. paragraph 54).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ricard (FR 2605086; please see the translation attached to the Office Action mailed 8/29/2022 for reference to pages).
With regards to Claim 31, Ricard discloses the vehicle as discussed above with regards to Claim 30.
Ricard further discloses the vehicle body has a first appearance and the electrically adjustable light modulator [16] layer has a second appearance in the opaque state (see top of page 2, bottom half of page 3).
Ricard does not explicitly disclose the second appearance in the opaque state is contrasted with the first appearance.  However, Ricard does disclose in a style context, the lamp units of a vehicle are a given appearance and particularly a given color when they are turned off different than that of the illuminated light-emitting component (see Ricard top of page 3), and in terms of style, it is frequently sought to block the light-emitting component when it is turned off, which often gives a dark or black appearance, but that the invention of Ricard includes further color options (see Ricard top of page 2) depending on the bodywork color of the vehicle (See Ricard Claim 4).  While Ricard does contemplate an example of a blue color opacity of the electrically adjustable light modulator to harmonize with a bodywork of a vehicle of the same color (see Ricard bottom of page 3), Ricard does note a black or smoke color used in conjunction with any body color (see Ricard top of page 2), and the examiner notes that one of ordinary skill would be able to choose a combination of body color and opaque color of the electrically adjustable light modulator based on an intended style choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second appearance of Ricard to include the second appearance in the opaque state is contrasted with the first appearance.  One would have been motivated to do so in order to provide a particular style choice color combination.

With regards to Claim 32, Ricard discloses the vehicle as discussed above with regards to Claim 31.
Ricard further discloses the first and second appearances have respective first and second colors (see top of page 2 and bottom half of page 3; the vehicle body and electrically adjustable light modulator [16] will each have colors).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ricard (FR 2605086; please see the translation attached to the Office Action mailed 8/29/2022 for reference to pages) in view of Chen (US 2014/0376076).
With regards to Claim 34, Ricard discloses the vehicle as discussed above with regards to Claim 33.
Ricard further discloses the collimating mirror [14] comprises a curved structure (see middle of page 3 and Figure 1).
Ricard does not explicitly disclose the collimating mirror curved structure is a curved metal structure.
Chen teaches the collimating mirror [20] comprises a curved metal structure (see paragraph 12 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the collimating mirror structure of Ricard to include a curved metal structure as taught by Chen.  One would have been motivated to do so in order to provide a sufficiently reflective reflector (see Chen paragraph 12).

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. 
With regards to the applicant’s argument that Strazzanti’s taillight assembly [100] and lens/bands [110] are respectfully equivalent to the “vehicle body” and “electrically adjustable light modulator” of Claim 16, and the lens [108]/bands [110] are not designed to match an appearance of taillight assembly [100] at all, much less in an “opaque state” as recited in amended Claim 16, the examiner directs the applicant to the rejection of Claim 16 above over Strazzanti (US 2003/0206418) and to that of Claim 16 presented in the Office Action mailed 8/29/2022.  Particularly, Strazzanti discloses a vehicle having a vehicle body (see paragraph 5 and Figure 8), and an opening in the vehicle body (see Figures 1, 6a-6d, and 8; the lamp [100] as shown in Figure 1 is substantially disposed in an opening in the vehicle body of Strazzanti as shown in Figures 6a-6d and 8).  Therefore, it is unclear as to why the applicant has determined the elements [108,110] of Strazzanti are intended by the Office Action mailed 8/20/2022 to match the appearance of the taillight assembly lamp [100] rather than the disclosed vehicle body into which the lamp [100] is disposed.  As discussed above in the rejection of Claim 16 over Strazzanti, Strazzanti discloses a vehicle (see paragraph 5), comprising: a vehicle body having an opening (comprising the opening into which the body [100] is substantially inserted, see paragraph 26 and Figures 6a-6d and 8).  Strazzanti does not explicitly disclose the vehicle body has a first appearance and wherein the electrically adjustable light modulator has a second appearance that matches the first appearance when the electrically adjustable light modulator is in the opaque state.  However, Strazzanti does disclose a state in which the electrically adjustable light modulator may be colored, colorless, completely light transmissive, or colored opaque for cosmetic purposes (see Strazzanti paragraphs 40 and 41).  Therefore, one of ordinary skill in the art could choose the color appearance of the electrically adjustable light modulator in the opaque state such that the appearance of the electrically adjustable light modulator in the opaque state matches the appearance of the vehicle body in order to provide a particular cosmetic appearance (see paragraph 41).


Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Stockton (US 2016/0027350), which discloses at least a vehicle having a vehicle body and an opening, with a light-emitting component for emitting text and a stop sign symbol therefrom, Solomon (US 7,048,422), which discloses at least a vehicle having a vehicle body with an opening and light-emitting component disposed therein, for displaying graphical or textual messages, including an LCD display and capable of blocking light from the light source, Rank et al. (DE 20316660), which discloses at least a vehicle having an electrically adjustable light modifier capable of being in a colored opaque state or light transmissive state, Gebauer (DE 102013223717), which discloses at least a vehicle having a vehicle body and lamp disposed therein, the lamp including a light-emitting component emitting light through an electrically adjustable light modifier capable of displaying at least a symbol of various sizes, including an arrow symbol, and Williams (GB 2357580), which discloses at least a vehicle having a vehicle body and opening into which an electrically adjustable light modifier and light-emitting component are disposed such that the light from the light-emitting component illuminates the electrically adjustable light modifier to create a display including a number.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Primary Examiner, Art Unit 2875